UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AFEWORK ABERA, a/k/a Erassa           
Afework Abera, a/k/a Sami
Moulegeta,
                        Petitioner,
                v.                             No. 02-2206

U.S. IMMIGRATION & NATURALIZATION
SERVICE; JOHN ASHCROFT,
                      Respondents.
                                      
            On Petition for Review of an Order of the
                Board of Immigration Appeals.
                          (A79-235-695)

                     Submitted: April 3, 2003

                     Decided: April 11, 2003

      Before WILKINSON and SHEDD, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Petition denied by unpublished per curiam opinion.


                           COUNSEL

Afework Abera, Petitioner Pro Se. James Arthur Hunolt, Emily Anne
Radford, Paul Fiorino, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondents.
2                           ABERA v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Afework Abera, a native and citizen of Ethiopia, petitions for
review of an order of the Board of Immigration Appeals ("Board")
affirming without opinion the immigration judge’s order denying his
applications for asylum, withholding of removal, and relief under the
Convention Against Torture.

   The decision to grant or deny asylum relief is conclusive "unless
manifestly contrary to the law and an abuse of discretion." 8 U.S.C.
§ 1252(b)(4)(D) (2000). We conclude that the record supports the
immigration judge’s conclusion that Abera failed to establish his eli-
gibility for asylum. See 8 C.F.R. § 208.13(a) (2002); Gonahasa v.
INS, 181 F.3d 538, 541 (4th Cir. 1999). As the decision in this case
is not manifestly contrary to law, we cannot grant the relief Abera
seeks.

   Additionally, we find Abera’s challenges to the Board’s use of the
streamlined review procedure set forth in 8 C.F.R. § 3.1(a)(7) (2002)
to be without merit. See Gonzalez-Oropeza v. United States Attorney
Gen., 321 F.3d 1331, 1333-34 (11th Cir. 2003); Albathani v. INS, 318
F.3d 365, 375-79 (1st Cir. 2003). We further find that summary affir-
mance was appropriate in this case under the factors set forth in
§ 3.1(a)(7)(ii).

  Accordingly, we deny Abera’s petition for review. We deny his
motion to expedite the case as moot. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                 PETITION DENIED